Case: 2:19-cr-00027-MHW Doc #: 1 Filed: 12/07/18 Page: 1 of 3 PAGEID #: 1

SAvs ob jOS
AO 91 (Rev. 11/11) Criminal Complaint AUSA Grey
UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

 

United States of America )
Vv. ) -

James Earl Gibson Case No. 2 |S mw | = S73
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November20 | in the county of Franklin in the
Southern Districtof === Ohio ~—_—_—7— the defendant(s) violated:
Code Section Offense Description
18 USC 922(q)(1) Knowingly Possess a Firearm by a Convicted Felon

This criminal complaint is based on these facts:

SEE ATTACHED

if Continued on the attached sheet.

Complainant's signature

Samuel Chappell ATF TFO

(vet

nal

/

 

Printed name and title

Sworn to before me and signed in my presence.

Date: (L- Pauly — Af U/ ~» 7.

idge’s signature

Chelsey M.
City and state: Columbus Ohio y M. Vascura, U.S. Magistrate Judge

 

 

Printed name and title
AU YI (Rev. 3/99) Criminal Complaint

Case: 2:19-cr-00027-MHW Doc #: 1 Filed: 12/07/18 Page: 2 of 3 PAGEID #: 2

PROBABLE CAUSE AFFIDAVIT
James E GIBSON

I, Samuel Chappell, being duly sworn, depose and state that:

1.

I have been an Officer with the Columbus Division of Police since 2007. I have been assigned to the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) as a Task Force Officer (TFO) since 2017.
As a result of my training and experience, I am familiar with state and federal laws pertaining to firearms
and narcotics violations, among other offenses.

On or about January 15, 2008, James E GIBSON (hereinafter GIBSON) pleaded guilty to one
count of Robbery a felony of the 3™ degree (criminal Case Number 07CR002703) in the Franklin
County, Ohio Court of Common Pleas.

On or about October 17, 2011 GIBSON pleaded guilty to one count of Felonious Assault a
felony of the 2" degree (criminal Case Number 11CR002293) in the Franklin County, Ohio
Court of Common Pleas.

On or about October 17, 2011 GIBSON pleaded guilty to two counts of Robbery a felony of the
2"4 degree (criminal Case Number 11CR004269) in the Franklin County, Ohio Court of
Common Pleas.

On or about November 20, 2018 Columbus Ohio Division of Police SWAT Officers were
attempting to serve a felony warrant for James ALEXANDER, a white male, 22 years old, at 727
S Warren Ave. Columbus, Ohio. After watching several people enter the residence Swat Officers
knocked at the door. Several people then exited the house. James ALEXANDER was not one of
them. Anthony FIHE was among the people who exited the home. Mr. FIHE signed a consent for
officers to search the home.

During a search of the home while searching the basement closet, SWAT officers observed an
arm with tattoos underneath a pile of clothes in the closet. The person, subsequently identified as
James E GIBSON, was ordered out of the closet. Once GIBSON had been detained, Officers
observed a loaded pistol magazine on a shelf in the closet. Officers also found a loaded FEG
Hungary 9x18mm pistol, serial # L051875, in the closet, underneath the place where GIBSON
had been hiding.

It was determined that the aforementioned firearms seized from GIBSON on or about November 20,
2018 were NOT manufactured in the State of Ohio and therefore travelled in interstate commerce to
reach the State of Ohio.

The aforementioned offenses occurred in Franklin County, Ohio, in the Southern Judicial District of
Ohio.
AQ YI (Rev. 3/99) Criminal Complaint

Case: 2:19-cr-00027-MHW Doc #: 1 Filed: 12/07/18 Page: 3 of 3 PAGEID #: 3

 

 

PROBABLE CAUSE AFFIDAVIT
James E GIBSON
9. Based on this information, your affiant believes probable cause exists that GIBSON possessed a firearm

after having been convicted of a crime punishable by more than one-year incarceration, in violation of
18 U.S.C. 922(g)(1).

Sa. Capel) ATF TF

Sworn to and subscribed before me this day of Zz ‘ a ba ley t at Columbus,

Ohio.
ALS A>

U.S. MAGISTRATE JUDGE VASCURA
